26 N.Y.2d 753 (1970)
The People of the State of New York, Respondent,
v.
Carl A. Scala, Appellant.
Court of Appeals of the State of New York.
Argued January 21, 1970.
Decided February 18, 1970.
Lewis B. Oliver, Jr. and Milton Adler for appellant.
John M. Braisted, Jr., District Attorney (Norman C. Morse of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Upon appeal from judgment entered December 15, 1967: Judgment reversed and information dismissed upon the ground that the record fails to indicate any probable cause for the seizure of the evidence and, since the defendant has already served his sentence, the information must be dismissed. (People v. Kvalheim, 17 N Y 2d 510.) No opinion.
Upon appeal from judgment entered December 14, 1966: Appeal dismissed as academic in view of the above disposition.